 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    HAN JING HUANG,                                  No. 2:19-cv-0343 MCE DB PS
12                       Plaintiff,
13           v.                                        ORDER
14    JANET MARY JONES,
15                       Defendant.
16

17          Plaintiff is proceeding pro se with the above-entitled action. The matter was referred to a

18   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On October 9, 2019, the magistrate judge filed findings and recommendations herein

20   which were served on plaintiff and which contained notice to plaintiff that any objections to the

21   findings and recommendations were to be filed within fourteen days after service of the findings

22   and recommendations. ECF No. 8. Plaintiff has filed objections to the findings and

23   recommendations. ECF No. 9.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26   ///

27   ///

28   ///
                                                       1
 1              Accordingly, IT IS HEREBY ORDERED that:
 2              1. The findings and recommendations filed October 9, 2019, ECF No. 8, are ADOPTED
 3   in full;
 4              2. Plaintiff’s February 26, 2019 application to proceed in forma pauperis, ECF No. 2, is
 5   DENIED;
 6              3. Plaintiff’s February 26, 2019 Complaint, ECF No. 1, is DISMISSED without
 7   prejudice; and
 8              4. The Clerk of the Court is directed to close the case.
 9              IT IS SO ORDERED.
10   DATED: February 5, 2020
11

12
                                                   _______________________________________
13                                                 MORRISON C. ENGLAND, JR.
                                                   UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
